UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09223 Pioneer Strategic Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:September 30 Date of reporting period:July 1, 2016 to June 30, 2017 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Strategic Income Fund By (Signature and Title) /s/ Lisa Jones Lisa Jones, Chief Executive Officer & President Date:August 15, 2017 Pioneer Strategic Income Fund DESARROLLADORA HOMEX S.A.B. DE C.V. Ticker:HOMEX *Security ID:P35054132 Meeting Date: APR 28, 2017Meeting Type: Annual Record Date:APR 17, 2017 #ProposalMgt RecVote CastSponsor 1Approve Financial Statements andForAgainstManagement Statutory Reports 2Approve Allocation of IncomeForForManagement 3Present Report on Share RepurchaseForForManagement Reserve 4Approve Report of Audit Committee andForForManagement Corporate Practices and Compensation Committee 5Amend Stock Option Plan for EmployeesForAgainstManagement and Key Directors and Consequently Partial Cancellation of Shares 6Approve Cancellation of TreasuryForForManagement Shares Related to Conversion of Convertible Obligations into Shares 7Receive Report on Integration of ShareForForManagement Capital in Accordance with Adjustments Made Auditors and Approved by General Meeting on June 29, 2015 and by Resolutions of Items 5 and 6 8Elect or Ratify Directors, ChairmanForAgainstManagement and Board Secretary; Approve Their Remuneration 9Elect or Ratify Chairmen and MembersForAgainstManagement of Audit Committee and Corporate Practices and Compensation Committee 10Authorize Board to Ratify and ExecuteForForManagement Approved Resolutions PACIFIC EXPLORATION & PRODUCTION CORPORATION Ticker:PENSecurity ID:69423W889 Meeting Date: MAY 31, 2017Meeting Type: Annual Record Date:APR 18, 2017 #ProposalMgt RecVote CastSponsor 1Fix Number of Directors at SixForForManagement 2.1Elect Director Luis Fernando AlarconForForManagement 2.2Elect Director W. Ellis ArmstrongForForManagement 2.3Elect Director Gabriel de AlbaForForManagement 2.4Elect Director Raymond BromarkForForManagement 2.5Elect Director Russell FordForForManagement 2.6Elect Director Camilo MarulandaForForManagement 3Approve Ernst & Young LLP as AuditorsForForManagement and Authorize Board to Fix Their Remuneration PACIFIC EXPLORATION AND PRODUCTION CORPORATION Ticker:PEGFQSecurity ID:69480UAH0 Meeting Date: AUG 17, 2016Meeting Type: Special Record Date:JUL 08, 2016 #ProposalMgt RecVote CastSponsor 1Noteholder Resolution: Approve PlanForForManagement Resolution PUERTO RICO COMWLTH REF-PUB IMPT Ticker:Security ID:74514LE86 Meeting Date: MAR 30, 2017Meeting Type: Written Consent Record Date:NOV 17, 2016 #ProposalMgt RecVote CastSponsor 1By Marking For I Direct TheNoneForManagement Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. SILVERBOW RESOURCES, INC. Ticker:SBOWSecurity ID:87073T105 Meeting Date: MAY 16, 2017Meeting Type: Annual Record Date:MAR 17, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Michael DuginskiForWithholdManagement 1.2Elect Director Christoph O. MajeskeForForManagement 2Amend Omnibus Stock PlanForForManagement 3Amend Omnibus Stock PlanForForManagement 4Ratify BDO USA, LLP as AuditorsForForManagement 5Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 6Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement END NPX REPORT
